Citation Nr: 0715165	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right 
supraclavicular adenopathy. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to an initial compensable rating for status 
post low-grade micro-epidermal carcinoma of the right retro-
molar area. 

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from May 1995 to May 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which adjudicated the issues on 
appeal.  

The veteran initially requested that he be scheduled for a 
hearing before a Veterans Law Judge.  However, he 
subsequently canceled his hearing request and asked that his 
case be transferred to the Board for immediate appellate 
review. 

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right supraclavicular adenopathy, measuring 
0.5 millimeters by 0.5 millimeters, is a normal finding and 
not a disability for VA purposes. 

2.  The veteran's status post low-grade micro-epidermal 
carcinoma of the right retro-molar area is currently in 
remission and does not affect movement of the mandible. 

3.  The veteran manifests Level II hearing in the right ear 
and Level I hearing in the left ear.





CONCLUSIONS OF LAW

1.  Right supraclavicular adenopathy was not incurred in or 
aggravated by service, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  The criteria for an initial compensable rating for status 
post low-grade micro-epidermal carcinoma of the right retro-
molar area have not been met.  38 U.S.C.A.    § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.150 Diagnostic Codes 
9903, 9905, 9906, 9907 (2006).

3.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Right Supraclavicular Adenopathy

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, service connection has been established for 
status post low grade micro-epidermal carcinoma of the right 
retro molar area.  The veteran now claims that he developed 
right supraclavicular adenopathy as a result of this service-
connected disability.  However, medical evidence shows that 
the veteran's adenopathy so slight that it is considered a 
"normal" finding and not a disability for VA purposes. 

A September 2002 radiology report notes a curvilinear ossific 
or calcific density immediately adjacent to the greater 
tuberosity of the humerus, which may reflect calcific 
tendonitis.  The diagnostic impression was "Possible 
calcific tendonitis at the right shoulder."  This report 
thus suggests that the veteran's adenopathy was attributable 
to a diagnosis of calcific tendonitis.  However, since this 
possible diagnosis was not confirmed on VA examination, the 
veteran's claim must be denied as showing no current 
disability. 

In this regard, a September 2002 VA examination report notes 
a small (0.5 cm by 0.5 cm) discrete mobile lymph node in the 
right supraclavicular region.  There was no tenderness and no 
adherence to the underlying skin.  Palpation of the anterior 
and posterior triangles of the neck did not reveal any 
adenopathy.  The diagnosis was "Very small right 
supraclavicular adenopathy."  The examiner noted that there 
was no evidence of a malignant change as it was freely 
mobile."  

A January 2006 VA examination report notes the presence of a 
small node on the right side of the veteran's neck, measuring 
0.5 millimeters in diameter, which was movable and consistent 
with a submandibular "node of starr."  The examiner then 
stated that this "is a normal finding in many people."  
Therefore, no diagnosis was provided.  In short, this report 
clearly demonstrates that the node in the veteran's neck is 
considered a mere finding and therefore not a disability, 
providing evidence against this claim.

In the absence of a current disability, the veteran's claim 
of entitlement to service connection for right 
supraclavicular adenopathy must be denied.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for right supraclavicular adenopathy.  
Unfortunately, the veteran's own lay statements are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  Accordingly, the appeal is denied.

II.  Increased Rating for Status Post Low-
Grade Micro-Epidermal Carcinoma of the Right 
Retro-Molar Area

The veteran's service medical records show that he underwent 
excisional removal of a low-grade micro-epidermal carcinoma 
of the right retro-molar pad of the right mandible in 
November 2000.  After service, the RO issued a rating 
decision in December 2002 in which it granted service 
connection and assigned a noncompensable (zero percent) 
rating for status post low-grade micro-epidermal carcinoma of 
the right retro-molar area.

The veteran appealed that decision with respect to the 
initial noncompensable rating.  Therefore, separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that there is no medical evidence of nonunion 
or malunion of the mandible, no limitation of motion of the 
temporomandibular articulation, and no loss of all or part of 
the ramus or loss of substance of the ramus as required for a 
compensable rating under Diagnostic Codes (DCs) 9903, 9905, 
9906, and 9907.  See 38 C.F.R. § 4.150 (2006). 

Indeed, there is no medical evidence of any residuals from 
the surgical excision of the veteran's oral tumor - other 
than loss of lingual nerve sensation and loss of taste on the 
right side of the tongue, which is not currently before the 
Board.  In this regard, a January 2006 VA examination report 
notes that "Paronex xray shows an intact dentition with 
normal appearing bony contours, and no obvious residual 
effects from excision of tumor."  The diagnosis was "Intact 
dentition with residual scar band, vertical, in lateral 
pharyngeal wall right side, somewhat constricted, easily 
palpated and visually seen."  Thus, in the absence of 
residual effects from the excision of the veteran's oral 
tumor, this examination report provides no basis for a 
compensable disability rating. 

The Board notes that a VA examiner attributed loss of lingual 
nerve sensation and loss of taste on the right side of the 
tongue to the surgical excision of the veteran's tumor.  In 
an April 2005 rating decision, however, the RO specifically 
denied service connection for loss of sense of taste and 
sensation in the tongue as a result surgical excision of his 
oral tumor.  Since the veteran did not appeal that decision, 
it is not currently before the Board for appellate review. 

The Board thus concludes that the preponderance of the 
evidence is against a compensable rating for his service-
connected status post low-grade micro-epidermal carcinoma of 
the right retro-molar area.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application, 38 U.S.C.A. § 
5107(b), and the appeal is denied.

III.  Increased Rating for Bilateral Hearing Loss

The veteran's service medical records show that he developed 
bilateral hearing loss as a result of acoustic trauma in 
service.  The December 2002 rating decision therefore granted 
service connection and assigned a noncompensable rating for 
bilateral hearing loss.  The veteran appealed that decision 
with respect to the noncompensable rating.  See Fenderson, 
supra. 

In evaluating service-connected hearing loss, disability 
ratings are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for the veteran's bilateral hearing loss 
since the initial grant of service connection.  In 
particular, two audiological evaluation reports provide 
evidence against the veteran's claim.  

The veteran submitted a private audiology evaluation report 
dated in August 2002.  Audiometric testing in the right ear 
revealed puretone thresholds of 45, 50, 55, and 65 decibels 
at the 1,000, 2,000, 3,000, and 4,000 levels, respectively, 
for an average of 54 decibels.  Testing in the left ear at 
those same levels showed puretone thresholds of 35, 30, 40, 
and 60 decibels, for an average of 41 decibels.  Speech 
discrimination was 88 percent in the right ear and 92 percent 
in the left.

A VA audiological evaluation performed in January 2006 
revealed, in the right ear, puretone thresholds of 20, 25, 
20, and 20 decibels at the 1,000, 2,000, 3,000, and 4,000 
levels, respectively, for an average of 21 decibels.  Testing 
in the left ear at those same levels showed puretone 
thresholds of 20, 20, 20, and 25 decibels, for an average of 
21 decibels.  Speech discrimination was not recorded because 
the test was deemed unreliable. 

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to these results shows that the veteran's hearing loss 
warrants a noncompensable rating.  It appears that the 
private audiological evaluation performed in August 2002 
reflects to most severe hearing loss of the two reports, and 
is only one of the two reports which includes a controlled 
speech discrimination test.  The findings in this report 
yield a numerical designation of no greater than II for the 
right ear (between 50 and 57 percent average puretone decibel 
hearing loss, with between 84 and 90 percent speech 
discrimination), and a numerical designation of no greater 
than I for the left ear (between 0 and 41 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  Entering the category 
designations for each ear into Table VII produces a 
disability percentage rating of zero percent.  The Board thus 
finds that the veteran's bilateral hearing loss was properly 
assigned a noncompensable rating.  

The Board has considered the veteran's statements in support 
of his claim.  However, his contentions are insufficient to 
establish entitlement to a higher schedular evaluation for 
defective hearing because ". . . disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann, 3 
Vet. App. at 349.  Here, the mechanical application clearly 
establishes a noncompensable rating for the veteran's 
service-connected bilateral hearing loss disability. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial compensable rating for bilateral hearing loss.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  Hence, the appeal is denied.

IV.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran.  In addition, the veteran 
was afforded appropriate VA examinations with respect to each 
of the claimed disabilities on appeal.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.  

ORDER

Service connection for right supraclavicular adenopathy is 
denied. 

An initial compensable rating for status post low-grade 
micro-epidermal carcinoma of the right retro-molar area is 
denied.

An initial compensable rating for bilateral hearing loss is 
denied. 


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to 
service connection for a low back disorder.  

The veteran's service medical records show numerous occasions 
in which he sought treatment for low back pain related to a 
lumbosacral strain/sprain from 1996 until his separation from 
active duty in 2002.  Indeed, an examination report dated in 
March 2002, shortly prior to his separation from active duty, 
notes an abnormal clinical evaluation of the spine, with 
tenderness in the right lumbar area.  

The veteran continued to report low back pain after service.  
When examined by VA in September 2002, only months after his 
separation from active duty, the veteran reported a history 
of low back pain since 1995-1996.  However, no underlying 
pathology as identified at that time.  A January 2006 VA 
examination report attributes the veteran's complaints of low 
back pain to a diagnosis of lumbar strain.  The examiner 
opined, though, that the veteran's lumbar strain is not 
related to back pain he experienced in service.  

The Board is unable to deny the veteran's claim based on this 
opinion since it is inconsistent with the record and not 
supported by any rationale.  In particular, the examiner 
failed to discuss the service medical records showing 
treatment for lumbar strain/sprain until his separation from 
active duty.  Therefore, an additional medical opinion, 
supported by sound rationale, is needed to fairly adjudicate 
this claim.  38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
reviewed by the VA examiner who examined 
the veteran in January 2006.  If this 
examiner is unavailable, the claims file 
should be referred to another appropriate 
examiner.  Following this review, the 
examiner should state whether it is at 
least as likely as not that the veteran's 
low back strain is related to service.  
The examiner is asked to make specific 
reference to the veteran's service 
medical records, which document numerous 
treatment for a low back strain/sprain, 
including the March 2002 examination 
report.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


